DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.  One of the forms is a duplicate submission and the form has been crossed out.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jindal, US 10,877,368.
The instant application is drawn to a reflective mask, comprising: a substrate; a reflective multilayer disposed on the substrate; a capping layer disposed on the reflective multilayer; and an absorber layer disposed on the capping layer, wherein the absorber layer includes a base material made of one or more of a Cr-based material, an Ir-based material, a Pt-based material, or Co-based material, and further contains one or more additional elements selected from the group consisting of Si, B, Ge, Al, As, Sb, Te, Se and Bi.
The prior art describes, teaches and suggests the claimed embodiments.  In one embodiment, the extreme ultraviolet mask blank 400 includes the plurality of reflective layers 412 selected from molybdenum (Mo) containing material and silicon (Si) containing material, for example, molybdenum (Mo) and silicon (Si).  The absorber materials that are used to form the absorber layers 420a, 420b, 420c, 420d, 420e and 420f are selected from the group consisting of platinum (Pt), zinc (Zn), gold (Au), nickel oxide (NiO), silver oxide (Ag.sub.2O), iridium (Ir), iron Fe), tin dioxide (SnO.sub.2), cobalt (Co), chromium nickel alloys, Ni.sub.8Cr.sub.2, tin oxide (SnO), copper (Cu), silver (Ag), actinium (Ac), tellurium (Te), caesium iodide (CsI), tin (Sn), zinc telluride (ZnTe), antimony (Sb), tantalum (Ta), tantalum nitride (TaN), tantalum nitride oxide (TaNO), chromium (Cr), chromium nitride (CrN), and tantalum borate (TaBO).
Further, claim 1 recites a method of manufacturing an extreme ultraviolet (EUV) mask blank comprising: forming a multilayer stack of reflective layers on a substrate, the multilayer stack of reflective layers including a plurality of reflective layer pairs;  forming a capping layer on the multilayer stack of reflective layers;  and forming an absorber layer on the capping layer, the absorber layer comprising an alloy of at least two different absorber materials selected from the group consisting of tantalum borate (TaBO), iridium (Ir), tin dioxide (SnO.sub.2), tin oxide (SnO), caesium iodide (CsI), tin (Sn), cobalt (Co), and antimony (Sb).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737